Case 1:19-cr-00147-JRS-MJD Document16 Filed 04/12/19 Page 1 of 1 PagelD #: 38

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT FIL ER
for the APR 12 2019

Southern District of Indiana U.S. GLERK’S OFFICE
INDIANAPOLIS, INDIANA

United States of America

 

 

Vv. )
) Case No. _ 1:19-mj-0395-03

)

Tyler Sanders )

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Tyler Sanders ,

who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment  Superseding Indictment O Information © Superseding Information & Complaint

f1 Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

Count 1: Conspiracy to Possess with Intent to Distribute 500 Grams or More of a Mixture Containing Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)

(1)(A\(viii).

Count 2: Possession with Intent to Distribute 500 Grams or More of a Mixture Containing Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)C1 (A) (viii).
Count 3: Conspiracy to Possess with Intent to Distribute 400 Grams or More of a Mixture Containing Fentanyl, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1 (A)(vi)
Count 4: Possession with Intent to Distribute 400 Grams or More of a Mixture Containing Fentanyl, in violation of 21 U.S.C. §§ 841(a)(1), 841(6)(1 (A)(vi).

Date: 04/09/2019 {N — A

Issuing officer's signature

 

City and state: Indianapolis, IN Hon. Tim A. Baker, U.S. Magistrate Judge
: Printed naine and title

 

 

 

Return

 

This warrant was received on (date) 9 , and the person was arrested on (date) Via I j

at (city and state) TarvTas fh oO LES (th .

Date: ¥ (2/9

 

Loy (pene offiter’s signature
Su 65 WRG

Printed name and title

 

 
